C. Johnson, J.
(dissenting) — The duty to defend arises when a complaint against the insured, construed liberally, alleges facts which could, if proved, impose liability upon the insured within the policy’s coverage. Truck Ins. Exch. v. VanPort Homes, Inc., 147 Wn.2d 751, 760, 58 P.3d 276 (2002). In her complaint, Tina Alberts alleged that Robert Woo devised a scheme to humiliate her, ordered the boar tusks, placed them in her mouth when she was unconscious, took pictures, had them developed, and told Alberts that she had a trophy to take home.
¶74 By these facts, Alberts unambiguously alleges that her injuries were the consequence solely of Woo’s inten*72tional conduct, none of which involves providing dental services. Even under the most liberal construction, the complaint’s allegations are not conceivably covered. I agree with and would simply adopt the well reasoned opinion by the Court of Appeals.
Madsen, J., concurs with C. Johnson, J.